Court of Appeals, First District                                                                           U.S. POSTAGE» PITNEY BOWES
                                                              iJSffilESS
      301 Fannin Street                                       XgCAS
 Houston, Texas 77002-2066
                                                              UK
                                            PRSV'Affe*USE                                       $M 02pi^002 $000.48'
                                                                                                =••"•• rAf 0001372104 JUL 09 2015

                 RECEIVED
         f-IRST COURT OF APPEALS
             HOUSTON, TEXAS


              JUL 16 2015
                                   CASE NO. 01-14-00106-CV
                                   HENRY L MAHER                                               *IL
         CHRISTOPHER A. PRINE
        CLERK                      784 STONEBRIDGE AVENUE
                                   ONALA~"A %A" *" "*'"'*
                                                              X 773       N7E          100961410007/14/15
                                        !   FORWARD TIME EXP                           R TN    TO      SEND
                                            MiH£? "HEN'RV L
                                            102 8 EAST AVE H
                                            •ONALASKA V*I 5-4 6 5-©-2 2-6 e

                                                              RETURN              TO   SENDER
                                                I j   llltl     < •      11   l   1111111111    lilt   i   ill        ii

                                                1l*»Iltl!l-l-IJ,»i,*t,ll'ill,1ll.'f-I,-!li,,lIli,,'l1l-Iil!-i:i41!Hl,'ltl,i.i